                                                             1    LAURA L. FARLEY, ESQ.
                                                                  FARLEY & GRAVES, P. C.
                                                             2    807 G Street, Suite 250
                                                                  Anchorage, Alaska 99501
                                                             3    Phone: (907) 274-5100 Fax: (907) 274-5111
                                                                  Email: lfarley@farleygraves.com
                                                             4
                                                                  Attorneys for Defendant Nicholas Harvey
                                                             5

                                                             6                               IN THE UNITED STATES DISTRICT COURT

                                                             7                                    FOR THE DISTRICT OF ALASKA

                                                             8    CLARICE LEOTA HARDY,

                                                             9                                    Plaintiff,

                                                             10                              v.

                                                             11   CITY OF NOME, and JOHN PAPASODORA
FARLEY & GRAVES, P. C.




                                                                  and NICHOLAS HARVEY, in their individual
                         (907) 274-5100 FAX (907) 274-5111
                           ANCHORAGE, ALASKA 99501




                                                             12   capacities,                                          Case No. 2:20-cv-00001 (HRH)
                              807 G STREET, SUITE 250




                                                             13                                   Defendants.

                                                             14
                                                                                                    NOTICE OF APPEARANCE
                                                             15

                                                             16            PLEASE TAKE NOTICE that Defendant Nicholas Harvey hereby appears in the

                                                             17   above-captioned action through the undersigned attorneys and requests that all further papers

                                                             18   and pleadings herein, except original process, be served upon the undersigned attorneys at the

                                                             19   address below stated.

                                                             20                              FARLEY & GRAVES, P. C.
                                                                                             807 G Street, Suite 250
                                                             21                              Anchorage, AK 99501

                                                             22

                                                             23
                                                                  NOTICE OF APPEARANCE                               Page 1 of 2                              /KH
                                                                  HARDY V. HARVEY, ET AL.
                                                                  CASE NO. 2:20-cv-00001 (HRH)




Hardy v. Harvey dd06jv01t3 Case                                           2:20-cv-00001-HRH Document 16 Filed 04/06/20 Page 1 of 2
                                                             1              DATED this 6 of April 2020 at Anchorage, Alaska.

                                                             2                                                               FARLEY & GRAVES, P. C.

                                                             3
                                                                                                                             By:       s/LAURA L. FARLEY
                                                             4                                                                     LAURA L. FARLEY
                                                                                                                                   807 G Street, Suite 250
                                                             5                                                                     Anchorage, AK 99501
                                                                                                                                   Ph. (907) 274-5100
                                                             6                                                                     Fax (907) 274-5111
                                                                                                                                   E-Mail: lfarley@farleygraves.com
                                                             7                                                                     Alaska Bar No.: 9211078
                                                                                                                                   Attorneys for Defendant Nicholas Harvey
                                                             8

                                                             9

                                                             10              CERTIFICATE OF SERVICE

                                                                        Pursuant to Civil Rule 5, I hereby certify that on
                                                             11
FARLEY & GRAVES, P. C.




                                                                  this 6 day of April 2020 a true and correct copy of the
                         (907) 274-5100 FAX (907) 274-5111




                                                                  foregoing was served electronically on the following
                           ANCHORAGE, ALASKA 99501




                                                                  persons:
                                                             12
                              807 G STREET, SUITE 250




                                                                       Kendri M. M. Cesar Esq.
                                                             13        Sonosky, Chambers, Sachse, Miller & Monkman,
                                                                       LLP
                                                                       302 Gold Street, Suite 201
                                                             14        Juneau, AK 99801

                                                             15        Stephen Koteff, Esq.
                                                                       ACLU of Alaska Foundation
                                                                       1057 West Fireweed Lane, Suite 207
                                                             16        Anchorage, AK 99503

                                                                       Stephen L. Pevar Esq.
                                                             17        American Civil Liberties Union Foundation
                                                                       765 Asylum Avenue
                                                             18        Hartford, CT 06105

                                                                       Mark Carter, Esq.
                                                             19        American Civil Liberties Union Foundation
                                                                       125 Broad Street
                                                                       New York, NY 10004
                                                             20

                                                             21   By: s/Laura L. Farley


                                                             22

                                                             23
                                                                  NOTICE OF APPEARANCE                                               Page 2 of 2                             /KH
                                                                  HARDY V. HARVEY, ET AL.
                                                                  CASE NO. 2:20-cv-00001 (HRH)




Hardy v. Harvey dd06jv01t3 Case                                            2:20-cv-00001-HRH Document 16 Filed 04/06/20 Page 2 of 2
